Citation Nr: 0416553	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left knee. 

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  Service records show that the veteran was 
awarded the Purple Heart.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2001 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York, which denied entitlement to service 
connection for a back disability, entitlement to increased 
evaluations for the post traumatic stress disorder (PTSD) and 
residuals of a gunshot wound the left knee, and entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities.  

Service connection for residuals of a gunshot wound to the 
left knee was established in May 1968 and a 10 percent 
disability evaluation has been assigned since that date.  
Service connection for PTSD was established in December 1981 
and a 30 percent disability evaluation was assigned from 
February 8, 1980.  A 50 percent evaluation was assigned to 
the PTSD from December 1, 1982.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

PTSD is currently manifested by symptoms approximating total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) imposed 
duties on VA to provide notice and assist claimants with the 
development of their claims.  Pub. L. 106-419, 114 Stat. 1828 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision, further 
notice or assistance is unnecessary to aid the appellant in 
substantiating his claim.  

The Court has held that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability" and that: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Court has interpreted Francisco 
as meaning that the most recent, or "current", medical 
findings are to be given precedence over past examinations in 
adjudicating claims for a rating increase after an initial 
rating has been assigned in a final VA decision.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).

PTSD warrants a 100 percent evaluation when it results in 
total occupational and social impairment.  38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders.  

The veteran's most recent VA examination took place in August 
2000.  At that time he reportedly had no friends.  His only 
reported social interaction was with his wife.  Although it 
was reported that he worked part time during the summer as a 
cook, the examiner assigned a global assessment of function 
(GAF) of 50, and added that this was the highest score in the 
past year.  Such a score envisions serious symptoms or any 
serous impairment in social, occupational or school 
functioning, e.g. no friends, unable to keep a job.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2003).  The only current diagnosis 
was PTSD.  Alcohol dependence was noted to be in remission, 
and to be secondary to PTSD.

VA outpatient treatment records dated from April to November 
2000 show ongoing treatment for PTSD.  In November 2000, he 
was noted to have received some comfort from participating in 
a veteran's counseling group.  He was given a GAF of 55.  
That score was indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
DSM-IV.

In a letter dated in November 2000, a VA physician and a VA 
counselor summarized the veteran's treatment at a VA mental 
health clinic.  They noted that depression was a symptom of 
his PTSD.  They also reported that he had stopped working as 
a cook because of an inability to "get along" with co-
workers and his employer.

In a decision issued in March 2003, the Social Security 
Administration found the veteran to be disabled since October 
1, 2000.  That decision was premised on a finding that the 
veteran had the following "severe" disabilities: PTSD, 
major depression, alcohol and drug abuse in remission, and 
peripheral neuropathy.

The Social Security Administration decision reports that the 
veteran was evaluated by a psychologist at the request of the 
administration in May 2001.  On that evaluation the veteran 
reported that he had stopped working because of anxiety 
attacks and difficulties with his back.  The examiner 
diagnosed chronic and severe PTSD, and major depressive 
disorder.

That administration also considered the report of James 
Garret, Ph.D, who assessed the veteran's mental health during 
the period from September 2002 to February 2003.  Dr. Garrett 
reported that the veteran's PTSD and depression made it 
extremely difficult to for him to function in any 
interpersonal or work environment, and concluded that the 
veteran would be "hard pressed to meet normal job demands."  
Dr. Garret assigned a GAF as of February 2003, of 35.  That 
score is indicative of some impairment in reality testing or 
communication, or major impairment in several areas such as 
work, or school, or family relations, e.g. depressed man 
avoids friends, neglects family and is unable to work.

From this record it can be seen that two of the veteran's 
three most recent GAF scores, including the most recent, have 
been indicative of an inability maintain employment.  The 
most recent evidence also shows that he would have difficulty 
maintaining any interpersonal relationships.  Although some 
of this impairment has been attributed to depression and 
alcohol dependence, these conditions have been linked to the 
service connected PTSD.  

The single GAF score indicative of moderate impairment is of 
less weight than the other scores, because it is less recent 
than the February 2003 report, and because it was created 
during outpatient treatment whereas the other scores were 
created during a longitudinal review of the veteran's history 
and current functioning.

The current GAF score of 35 is consistent with the reports 
that the veteran has not worked since September 2000, and 
with the reports that he has no friends, and cannot relate to 
co-workers or an employer.  Although he does not have total 
social inadaptability, inasmuch as he continues to live with 
his wife and has at times participated in group therapy with 
other veterans, his symptoms result in nearly total 
occupational and social inadaptability.  Therefore, the 
disability warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.7.


ORDER

A 100 percent evaluation is granted for PTSD.


REMAND

The VCAA requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The veteran has not been provided this notice with regard to 
his claims for service connection for a back disability, and 
for an increased rating for his left knee disability.  

The evidence needed to substantiate the claim for service 
connection would be competent medical evidence linking a 
current back disability to the service connected left knee 
disability or to another disease or injury in service.  The 
evidence needed to substantiate the claim for an increased 
rating would be evidence showing that the knee disability 
meets the criteria for a higher rating set forth in the 
statement of the case, and at 38 C.F.R. §§ 4.56, 4.71a 
(2003).

The above noted Social Security decision makes reference to a 
number of pieces of medical evidence that are not of record.  
This evidence is potentially relevant to the remaining claims 
on appeal.  VA has a duty to acquire both the Social Security 
Administration decision, and the supporting medical records 
pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board finds that another examination of the service-
connected residuals of the gunshot wound of the left knee is 
necessary to determine whether the veteran has arthritis of 
the left knee and to determine whether the residuals of the 
gunshot wound to the left knee affect the function of the 
left leg.  The Board notes that the most recent X-ray 
examination of the left knee was in 1996.  The December 2000 
VA examination report reflects a diagnosis of degenerative 
arthritis of the left knee.  However, this diagnosis is not 
substantiated by X-ray examination and it does not appear 
that an X-ray examination of the left knee was conducted in 
2000.  The Board also finds that another examination is 
necessary in order to determine if there is muscle impairment 
as a residual of the gunshot wound to the left knee.   

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the September 2002 statement of the case.  As noted above, 
the March 2003 SSA decision was associated with the claims 
folder.  Review of the record further reveals that the RO has 
not yet considered this evidence.  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board must remand the 
additional evidence for initial consideration pursuant to 
38 U.S.C.A. § 7104(a).  

The grant of a 100 percent rating for PTSD renders moot the 
issue of entitlement to a TDIU as of the date the 100 percent 
rating becomes effective.  VAOPGCPREC 6-99 (1999), 64 Fed. 
Reg. 52375(1999).  A question may still remain as to whether 
the veteran is entitled to a TDIU prior to the effective date 
of the 100 percent evaluation.  The Board must defer 
consideration of this question until the RO or AMC has 
assigned an effective date for the 100 percent rating.  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims for service connection for a back 
disability and an increased rating for 
the left knee disability.  The AMC or RO 
should then take the necessary steps to 
obtain records of treatment reported in 
response to this notice.  The veteran 
should also be advised that if he is 
claiming entitlement to a TDIU for the 
period prior to September 2000 (when he 
ceased part-time employment) he should 
report his yearly earnings during such 
period.

2.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

3.  The AMC or RO should afford the 
veteran an orthopedic examination to 
evaluate the severity of the residuals of 
a gunshot wound to the left knee.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should report all current 
diagnoses and note all residual 
disabilities due to the gunshot wound to 
the left knee.  

The examiner should report the range of 
motion of the left knee, to include the 
degree of motion at which pain is first 
exhibited, and determine whether the left 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should assess whether the left 
knee disability is manifested by 
instability or subluxation.  The examiner 
should express an opinion as to whether 
such instability or subluxation is 
slight, moderate, or severe.  X-ray 
examination of the left knee should be 
conducted.  The examiner should specify 
whether there are X-ray findings of 
degenerative arthritis of the left knee.  

The examiner should describe the muscles 
affected by the gunshot wound and 
indicate whether there are objective 
findings of loss of deep fascia, muscle 
substance, or normal firm resistance of 
the muscles compared to the sound side.  
The examiner should test the strength and 
endurance of the muscles and indicate 
whether there is a loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
or uncertainty of movement.  If there is 
muscle impairment due to the gunshot 
wound, the examiner should indicate 
whether the muscle impairment is slight, 
moderate, moderately-severe or severe.

4.  Then the AMC or RO should 
readjudicate the remaining issues on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


